DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 4/3/2020 has been considered and an initialed copy of the PTO-1449 is enclosed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 9, 11-12, 14-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,556,961 in view of Elias et al WO 2012/092616. 
The patent claims are directed to methods of treating relapsed or refractory ALL using anti-CD38 antibody comprising HCDR 1, 2 and 3 (SEQ ID NO. 6, 7 and 8 respectively) and LCDR1, 2 and 3 (SEQ ID NO. 9, 10 and 11, respectively) in combination with vincristine.  The antibody used in the patent claims is the same as that used in the method claims of the instant invention.
The only difference between the patent claims and the instant set of claims is the antibody dose at about 16 mg/kg.
Elias et al discloses anti-CD38 antibodies for the treatment of ALL wherein the dose ranges from 0.1-50 mg/kg with smaller dose ranges of 1-20 mg/kg, 5-20 mg/kg (summary, para 263 and entire reference).
Since Elias et al discloses the use of anti-CD38 antibodies for the treatment of ALL in dose ranges which encompass applicant’s dose, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to any of the dosages of Elias in the instant claimed invention.  Additionally, optimization of dosages is within the purview of those skilled in the art.  MPEP 2144.05(II) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Thus, it would be within the purview of those skilled in the art optimize the dose of the antibody.




Claims 1, 3-6, 9, 11-12, 14-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,732,154 in view of Elias et al WO 2012/092616. 
The patent claims are directed to methods of treating ALL (which can be relapsed or refractory (claim 9 of patent)) using anti-CD38 antibody comprising HCDR 1, 2 and 3 (SEQ ID NO. 6, 7 and 8 respectively) and LCDR1, 2 and 3 (SEQ ID NO. 9, 10 and 11, respectively) in combination with vincristine wherein the ALL subject is resistant or has acquired resistance to treatment with a BCR-ABL kinase inhibitor.  The antibody used in the patent claims is the same as that used in the method claims of the instant invention.
The only difference between the patent claims and the instant set of claims is the antibody dose at about 16 mg/kg.
Elias et al discloses anti-CD38 antibodies for the treatment of ALL wherein the dose ranges from 0.1-50 mg/kg with smaller dose ranges of 1-20 mg/kg, 5-20 mg/kg (summary, para 263 and entire reference).
Since Elias et al discloses the use of anti-CD38 antibodies for the treatment of ALL in dose ranges which encompass applicant’s dose, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to any of the dosages of Elias in the instant claimed invention.  Additionally, optimization of dosages is within the purview of those skilled in the art.  MPEP 2144.05(II) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Thus, it would be within the purview of those skilled in the art optimize the dose of the antibody.



Claims 1, 3-6, 9, 11-12, 14-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-18 of U.S. Patent No. 9,603,927 in view of Elias et al WO 2012/092616 and Appendix A. 
The patent claims are directed to methods of treating CD38 positive hematological malignancies, including ALL (claim 8) and resistant cancers (claim 9) using anti-CD38 antibody comprising HCDR 1, 2 and 3 (SEQ ID NO. 6, 7 and 8 respectively) and LCDR1, 2 and 3 (SEQ ID NO. 9, 10 and 11, respectively) in combination with vincristine, doxorubicin, cyclophosphamide and prednisone (CHOP).  The antibody used in the patent claims is the same as that used in the method claims of the instant invention.  Additionally, as per Appendix A, resistant is the same as refractory.
The only difference between the patent claims and the instant set of claims is the antibody dose at about 16 mg/kg.
Elias et al discloses anti-CD38 antibodies for the treatment of ALL wherein the dose ranges from 0.1-50 mg/kg with smaller dose ranges of 1-20 mg/kg, 5-20 mg/kg (summary, para 263 and entire reference).
Since Elias et al discloses the use of anti-CD38 antibodies for the treatment of ALL in dose ranges which encompass applicant’s dose, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to any of the dosages of Elias in the instant claimed invention.  Additionally, optimization of dosages is within the purview of those skilled in the art.  MPEP 2144.05(II) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Thus, it would be within the purview of those skilled in the art optimize the dose of the antibody.  Additionally, since the instant set of claims is a method “comprising” and “comprising” is open language, the instant set of claims is not limited to the combination of antibody and vincristine.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643